 1                              UNITED STATES DISTRICT COURT
 2                                        DISTRICT OF NEVADA
 3
 4   UNITED STATES OF AMERICA,                              Case No.: 2:19-cr-00122-JCM-BNW
 5                           Plaintiff,                                    ORDER
 6   v.
 7   GEORGE STONE,
 8                           Defendant.
 9         On May 15, 2019, a federal grand jury sitting in Las Vegas, Nevada issued an indictment
10 charging Defendant George Stone with dealing in firearms without a license, in violation of Title
11 18, United States Code, Sections 922(a)(1)(A), 923(a), and 924(a)(1)(D). Docket No. 1. At the
12 United States’ request, the Court issued an arrest warrant for Defendant. Docket Nos. 3, 4. The
13 United States filed the indictment and, therefore, the case, under seal without complying with the
14 Court’s clear rules for such filings. LR IA 10-5.
15         Now pending before the Court is the United States’ motion to quash the arrest warrant and
16 issue a summons for Defendant’s appearance. Docket No. 7. The United States improperly filed
17 this motion under seal without filing a separate motion to seal. See Local Rule IA 10-5(a).
18         No later than May 23, 2019, at 10:00 a.m., the United States shall file either a proper motion
19 to seal the indictment, case, and all motions, addressing the proper standards, or a motion to unseal.
20 Failure to comply with this order may result in the Court unsealing the indictment, case, and all
21 motions. See Local Rule IA 10-5(b).
22         IT IS SO ORDERED.
23         DATED: May 22, 2019.
24
25
26                                                NANCY J. KOPPE
                                                  UNITED STATES MAGISTRATE JUDGE
27
28

                                                     1
